DETAILED ACTION
This office action is in response to the response filed on 09/10/2021.
Claims 1, 4, 6, 9, 12, 14 and 17 are amended
Claims 2-3 and 10-11 are cancelled
Claims 1, 4-9 and 12-17 are pending.
 
Allowable Subject Matter
Claims 1, 4-9 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended independent claim 1 recites in part: 
building, by the grid load terminal, a test environment, generating a virtual load shedding action exit in the test environment, generating a test presetting record; and
sending, by the grid load terminal, instruction response comprising the test presetting record to the master station so that the master station determines whether a test is successful according to the test presetting record;

Vandiver (US20020173927Al) in ¶0041 teaches, an exemplary test sequence, once initiated, provides instruction to the signal generation controller 606 to produce and apply both digital and analog test stimulus to the device under test 616. ¶0032-¶0033 and Fig. 5 teaches the process of executing a test sequence. ¶0033 and Fig. 5 step 322 teaches a test sequence exit and step 328 teaches generating a test report. ¶0043 teaches the signal generation controller 606 sends the test report to external user interface 602. However it doesn’t teach a virtual load shedding action exit and also doesn’t have any load to shed. 

No other could be found which teaches building a test environment with a virtual load shedding action exit in the test environment, in view of the rest of the limitations of claim 1.
Claim 1 is therefore allowed.
Independent claims 9 and 17 recites similar limitation as claim 1 above and are also allowed for the same reason as above.
Claims 4-8 and 12-16 depends on claim 1 or 9 and are therefore allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116